Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s response filed 09/07/2021 to Pre-Interview First Office Action mailed 08/03/2021 is entered. Applicant has waived the First Action Interview.
Claims 6-7, 13-14, and 20 are amended. Claims 1, 8, and 15 are independent claims. Claims 2-7 depend from claim 1, claims 9-14 depend from claim 8, and claims 16-20 depend from claim 15.
	The Pre-Interview First Office Action mailed 08/03/2021 contained only a non-statutory double patenting rejection of claims 1-20 as being unpatentable over US Patent# 10796355.

Terminal Disclaimer
2.	The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10796355 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/19/2021was filed after the mailing date of the Pre-interview First Office action on 10/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
4.	Applicant’s arguments, see page 8, filed 09/07/2021, with respect to rejection of claims 1-20 on the grounds of non-statutory Double Patenting rejection as being unpatentable over claims 1-20 of US Patent# 10796355 have been fully considered and are persuasive in view of filing a proper Terminal Disclaimer, see above..  The rejection of claims 1-20 on the grounds of non-statutory Double Patenting rejection as being unpatentable over claims 1-20 of US Patent# 10796355 has been withdrawn. 

Allowable Subject Matter
5.	Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 

Examiner has conducted Keyword Search in East and PE2E search for USPG-PUB, USPAT, USOCR, FPRS, FIT, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs’ filed 01/05/2021, 05/20/2021, 08/16/2021 and 10/19/2021, reviewed the Parent Application 16/728551 now US Patent 10796355.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner's actions including a Pre interview First Office Action mailed 08/30/2021 including only a non-statutory Double Patenting rejection, Applicant’s response filed 09/07/2021 including a proper Terminal Disclaimer for overcoming double patenting rejection make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule.
With regards to claim 1, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations comprising, as a whole, a processor comparing one or more 
The reasons of allowance for dependent claims 2-7 are the same as established for base claim 1 above.
Since the limitations of the other two independent claims 8 and 15 are similar to those of claim 1, they are analyzed and allowed on the basis of same rationale as established for claim 1 above. The reasons for allowance for dependent claims 9-14 and 16-20 are the same as established for their respective base claims 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


6.	Best Prior art:
	6.1.	. Following references were cited in the Pre-interview First Office Action mailed 8/30/2021: 
(i) Lee at el. [US Patent 8, 589,399] cited in the IDS filed 12/27/2019 discloses [see abstract and col.9, line 51—col.10, line 8]] includes identifying resources including multiple 
(ii) Sa et al. [US2016/0179967 A1; see claims 1 and 15] discloses a method receiving a first query from a first user of an online e social network comprising one or more n-grams, identifying one or more ideograms, each ideogram being associated with one or more tags, each identified ideogram being associated with at least one tag matching at least one of the n-grams of the received first query; wherein one or more of the tags associated with a particular ideogram are dynamically generated using machine learning based on the frequency of use of the ideogram by one or more users of the online social network, calculating, for each identified ideogram, a use-probability for the ideogram given the received first query, wherein the use-probability is based at least in part on a frequency of use associated with the ideogram, and sending, to the user for display one or more of the identified ideograms for display to the first user determined based on the calculated use-probabilities associated with the ideograms.
	(iii) LuVogt et al. [US 20130290905; see para 0016] cited in the IDS filed 12/27/2019 discloses a method of providing content recommendations in response to a user’s request, providing a plurality of content categories for selection. In response to receiving a selection of a subset of categories by the user a subset of avatars are generated for further selection by the user, and in response to a user selection of an avatar associated with a respective user model, the user’s model can be customized by receiving search terms for whitelisting from the user via exchange of messages between the user and the avatar and generating, standing search queries for each of the whitelisted terms.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	CN 109933714 A discloses a method for calculating search term weights such that if a search term is “Benz car”, the server obtains the entry weights to be the query search terms "Mercedes car" matching the first search word "Benz cars", stored in the server under search words like "in car" and "vehicle".
	(ii)	Ben-Tzur [US20170169027A1, see para 0047] discloses a card server can select the card records by comparing the search terms with the information that is stored in the card records. For example, the card server can compare the search terms with the values of the data fields that are stored in the card record. If the search terms match the values of the data fields of a card record, then the card server can select the card record. Similarly, if a card record includes all of the search terms, or a majority of search terms (e.g., more than a threshold percentage) then the card server can select that particular card record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625